         Case 1:15-cv-00031-ABJ Document 196 Filed 03/18/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                                                                                 FILED

                       FOR THE DISTRICT OF WYOMING


                                                                            3:52 pm, 3/18/20
HOMELAND INSURANCE COMPANY                                             U.S. Magistrate Judge
OF NEW YORK,

                           Plaintiff,
vs.                                          Case No: 15-CV-00031-ABJ
SCOTT J. GOLDSTEIN, on behalf of
Powell Valley Healthcare, Inc.,

                        Defendant.

AND

SCOTT J. GOLDSTEIN, on behalf of
Powell Valley Healthcare, Inc.,

                        Counter-Claimant,
v.

HOMELAND INSURANCE COMPANY
OF NEW YORK and LEXINGTON
INSURANCE COMPANY,

                Counter-Defendants.
   ORDER GRANTING UNOPPOSED MOTION TO EXTEND DISCOVERY
  DEADLINE 45 DAYS IN THE SECOND AMENDED SCHEDULING ORDER

      THIS MATTER, having come before this Court upon Lexington Insurance

C m an      Un      ed M i n      E end he Di c   e   Deadline F    -Five (45) Days

in the Second Amended Scheduling Order [Doc. 195], and, this Court having been

advised in the premises and finding good cause,
        Case 1:15-cv-00031-ABJ Document 196 Filed 03/18/20 Page 2 of 2




      HEREBY ORDERS said Unopposed Motion is hereby GRANTED, and the

deadline for completion of fact discovery shall be extended forty -five (45) days from

March 30, 2020 to May 14, 2020. All other deadlines contained in the Second Amended

Scheduling Order [Doc. 162] shall remain unchanged.

      Dated this ____ day of March, 2020.


                                  MARK L. CARMAN
                                  UNITED STATES MAGISTRATE JUDGE




                                            2
